Citation Nr: 0907532	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  06-03 548A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire

THE ISSUES

1. Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.  

3.  Entitlement to service connection for a throat disorder.  

4.  Entitlement to service connection for tinnitus. 

REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active military service from February 1966 to 
January 1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.  

The Veteran testified at a video conference hearing in 
support of his claims in January 2007 before the undersigned 
Veterans Law Judge.  

In June 2007 the Board remanded this case to the RO via the 
Appeals Management Center (AMC) for further development and 
consideration - including to obtain private medical records 
and Social Security Administration (SSA) records.  


FINDING OF FACT

All of the disorders at issue, concerning the Veteran's back, 
knees, throat, and tinnitus, are unrelated to his military 
service.


CONCLUSION OF LAW

The Veteran's back disorder, bilateral knee disorder, throat 
disorder, and tinnitus were not incurred or aggravated in 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. 
§§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims, as 
here, pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was recently amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  
See 73 FR 23353 (Apr. 30, 2008).  

The VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that VCAA notice should be provided to a claimant before 
the initial RO decision on a claim, as it was in this case, 
in July 2004.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  


However, if VCAA notice was not provided prior to the initial 
adjudication of the claim or, if provided, was inadequate or 
incomplete, this timing error can be "cured" by providing 
any necessary notice and then readjudicating the claim, 
including in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC), such that the intended purpose of the notice is 
not frustrated and the Veteran is given ample opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial.  VA then bears the burden of 
rebutting this presumption by showing the essential fairness 
of the adjudication will not be affected because, for 
example:  (1) the defect was cured by actual knowledge on the 
part of the claimant, see Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008) ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders v. Nicholson, 487 
F. 3d 881, 889 (Fed. Cir. 2007).  Additionally, consideration 
also should be given to "whether the post-adjudicatory notice 
and opportunity to develop the case that is provided during 
the extensive administrative appellate proceedings leading to 
the final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 
5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 
Vet. App. at 46.  See, too, Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006) (finding the Board had erred by relying 
on various post-decisional documents for concluding adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

In July 2004, December 2005, and July 2007, the RO sent the 
Veteran letters informing him of the types of evidence needed 
to substantiate his claims and its duty to assist him in 
substantiating his claims under the VCAA.  The letters also 
informed the Veteran that VA would assist him in obtaining 
evidence necessary to support his claims, such as records in 
the custody of a Federal department or agency.  He was 
advised that it was ultimately his responsibility to send 
other, private medical records or to provide a properly 
executed release so that VA could request the records for 
him.  

The Board finds that the content of the pre-decisional letter 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duties to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
January 2006 SOC provided him yet an additional 60 days to 
submit more evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  In 
addition, all obtainable evidence the Veteran identified as 
relevant to his claims has been obtained and associated with 
the claims file for consideration, including his service 
treatment records (STRs), SSA records, and his VA records.

Etiological opinions have not been obtained to determine 
whether the conditions at issue are attributable to the 
Veteran's military service.  Under McLendon v. Nicholson, 20 
Vet. App. 79 (2006), in disability compensation (service 
connection) claims, VA must provide a VA medical examination 
when there is:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  


Simply stated, the standards of McLendon are not met in this 
case.  There is no probative evidence the Veteran's current 
conditions are related to his military service; the only 
possible exceptions are Dr. B. S.'s statements, which, for 
the reasons and bases discussed below, are insufficient to 
provide this necessary linkage.  Additionally, there is no 
evidence suggesting an event, injury, or disease occurred in 
service that may have caused the claimed disabilities.  

Neither the Veteran nor his representative has identified any 
other pertinent evidence not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the Veteran has 
been provided every opportunity to submit evidence and 
argument in support of his claims, and to respond to his VCAA 
notices. 

A post-decisional March 2006 letter informed the Veteran that 
downstream disability ratings and effective dates will be 
assigned if his claims are eventually granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007); 
see also, Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
Veteran was given an opportunity to respond to this letter, 
and in a December 2008 SSOC his claims were readjudicated.  
Therefore, there is no prejudice to him.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claims 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this case for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit to the Veteran.  
The Court has held that such remands are to be avoided.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

The Board is also satisfied there was substantial compliance 
with its June 2007 remand directives.  See Stegall v. West, 
11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 
146-47 (1999).  



Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).

Chronic conditions such as arthritis and organic diseases of 
the nervous system, like tinnitus, will be presumed to have 
been incurred in service if manifested to a compensable 
degree of at least 10-percent disabling within one year after 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  The Veteran has received the 
required diagnoses of all claimed disabilities, so there is 
no disputing he has a back disorder, bilateral knee disorder, 
throat disorder, and tinnitus.  Rather, the determinative 
issue is whether these conditions are attributable to his 
military service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  And it is in 
this critical respect that his claims fail.

The Veteran's STRs are unremarkable for any complaints, 
diagnosis of or treatment for the claimed disabilities.  The 
Veteran's private physician, Dr. B. S., wrote to VA in April 
2004 and stated the Veteran sustained a fracture of the 
larynx in service, resulting in a raspy voice and difficulty 
swallowing food.  Dr. B. S. further opined that the Veteran 
worked in construction until his back hurt too much, and then 
his back disability was further aggravated by a motor vehicle 
accident.  Dr. B. S. did not state whether the Veteran's 
construction jobs took place during or after his military 
service.  Finally, Dr. B. S. opined that the Veteran's knee 
problems were also caused by service, but did not discuss the 
rationale for this conclusion.  In an August 2005 letter, Dr. 
B. S. stated the veteran's disabilities were caused by the 
three separate times his vehicles were blown up, presumably 
in service.  Dr. B. S.'s opinions provide evidence in support 
of the Veteran's claims, but are of relatively little to no 
probative weight.  



There is no indication Dr. B. S. reviewed the Veteran's 
claims file or his STRs for the pertinent medical and other 
history.  It appears, instead, that Dr. B. S.'s opinion is 
based upon a history reported by the Veteran, himself, 
decades after his military service ended, and most 
importantly unsupported by the other evidence of record.  
Medical history provided by a Veteran and recorded by 
physician without additional enhancement or analysis is not 
competent medical evidence.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (the fact that the veteran's history is 
recorded in medical records does not transform it into a 
competent medical opinion); Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant).  

In Kolwaski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
clarified that the Board may not disregard a medical opinion 
solely on the rationale that it was based on a history given 
by the veteran.  Rather, as the Court explained further in 
Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a 
veteran's statements renders a medical report not credible 
only if the Board rejects the statements of the veteran as 
lacking credibility.

In another precedent decision, Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008), the Court discusses, in great detail, 
how to assess the probative weight of medical opinions and 
the value of reviewing the claims folder.  The Court holds 
that claims file review, as it pertains to obtaining an 
overview of the claimant's medical history, is not a 
requirement for private medical opinions.  The Court added, 
"[i]t is the factually accurate, fully articulated, sound 
reasoning for the conclusion, not the mere fact that the 
claims file was reviewed, that contributes probative value to 
a medical opinion."



In the Nieves-Rodriguez decision, the Court vacated the 
Board's decision because the Board had dismissed one of the 
two favorable private medical opinions solely on the basis 
that the physician had not reviewed the claims folder, 
without an explanation of why that failure compromised the 
value of the medical opinion.  By contrast, the Court held 
that, in rejecting the other private medical opinion, 
the Board had offered adequate reasons and bases for doing so 
(the doctor had overlooked pertinent reports regarding the 
veteran's medical history), and thus, the Board's rejection 
was not based solely on the failure to completely review the 
claims file.

Here, the Board is not rejecting Dr. B.S.'s opinion solely on 
the basis there is no indication he reviewed the Veteran's 
claims folder for the pertinent medical and other history.  
Instead, the Board is rejecting this opinion more so on the 
fact that this doctor did not discuss the medical rationale 
of the opinion, including insofar as accounting for the 
inconsistencies in the evidence in relation to the history 
the Veteran provided as the basis of the opinion.  So just as 
in the Neives-Rodreguez decision, the commenting doctor 
overlooked - or at the very least did not mention in his 
report, and discuss, relevant facts and circumstances 
regarding the veteran's medical history.

The history supplied to Dr. B. S. by the Veteran is not 
reflected in his STRs.  Additionally, the earliest record of 
complaints of or treatment for any of the claimed 
disabilities was a knee surgery in 1985, some 17 years after 
the Veteran left the military in 1968.  The lapse of so many 
years between the Veteran's separation from service and the 
first complaints of or treatment for the claimed disorder is 
a factor for consideration in deciding a service-connection 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  The deficiency in Dr. B. S.'s opinion is that he 
merely accepted the veteran's history of relevant symptoms 
dating back to service without independently reviewing the 
file to make an objective determination of whether this was 
indeed the case.  Dr. B. S. made certain assumptions based on 
the history the veteran had provided, which are not otherwise 
corroborated by the record.  The Veteran's uncorroborated 
reported history is clearly outweighed by the absence of any 
documented complaints (of relevant symptoms, etc.) or 
treatment for the claimed disabilities either at any time 
during service or for so many years after his discharge.  See 
Struck v. Brown, 9 Vet. App. 145 (1996).

None of Dr. B. S.'s actual treatment records are in the 
claims file for consideration.  And while not, in and of 
itself, dispositive of whether the Veteran has received 
ongoing treatment from this doctor, or treatment in years 
past to indicate he may have experienced relevant symptoms, 
etc., more contemporaneous to when he was in the military, 
this is nonetheless evidence to consider in making this 
important determination.  During his January 2007 video 
conference hearing, the Veteran testified that he had been 
seen at Dr. B. S.'s practice since 1979, so for quite some 
time.  And in June 2007, as already alluded to, the Board 
remanded this case so the RO/AMC could obtain these private 
treatment records.  See Gregory v. Brown, 8 Vet. App. 563 
(1996).  See, too, 38 C.F.R. § 3.159(c)(1).  In a July 2007 
letter, sent on remand, the AMC informed the Veteran that 
these records were needed and provided him a release form (VA 
Form 21-4142) to sign and return, and indicated he could 
choose to, instead, submit these records himself if he did 
not want to sign the form and have VA obtain them.  He did 
not respond to the letter or return the release form, so VA 
does not have the required authorization to obtain these 
confidential private medical treatment records, assuming they 
still exist.  As a result, Dr. B. S.'s records have not been 
obtained to support the notion of continuity of 
symptomatology since 1979 or thereabouts.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
One of Dr. B. S.'s treatment records from August 2001 was 
included in the records obtained from SSA, but it did not 
link any of the claimed conditions to the Veteran's military 
service.  

The Veteran's VA medical records show treatment for a back 
disability and a right knee disability, but do not provide a 
link between these conditions and his military service.  
These records do not mention tinnitus, other than to include 
it in the list of the Veteran's medical conditions, and these 
records also are unremarkable for any mention of a throat 
condition.  



After this case was remanded, the AMC obtained the Veteran's 
SSA records, which show he became disabled in November 1999 
due to degenerative disc disease (i.e., his back disability) 
and a right leg disability.  His SSA physical examination 
noted that his back problem had worsened after a motor 
vehicle accident in December 1998.  The SSA medical records 
show he was being treated for a back disability as early as 
May 1999, but did not link any of the claimed conditions, 
including the back disability in particular, to his military 
service.  Instead, it appears the back disability - and 
indeed the reason he was eventually granted SSA benefits, 
more relates to the motor vehicle accident he was involved in 
as a civilian, so unrelated to his military service.

The first documented complaints or treatment for the back 
disability was in May 1999, and again, only after the motor 
vehicle accident in 1998, some 30 years after the Veteran's 
military service ended.  Such a lengthy lapse of time is a 
factor for consideration in deciding this service-connection 
claim.  Maxson, 230 F.3d at 1333.  

The RO and AMC attempted to obtain VA treatment records for 
the Veteran's entire medical history, however, the VA Medical 
Centers (VAMCs) that the RO and AMC contacted stated that no 
records were available for the Veteran.  As a result, the 
earliest treatment records in his claims file are from 2003.  
The VA treatment records note that he had a right knee 
arthroscopy in 1985, which, even if true, was still some 17 
years after leaving service.  Id.  

In the absence of probative medical evidence providing a link 
between the claimed conditions and the Veteran's military 
service, the Veteran's claims must be denied.  While Dr. B. 
S. provided a nexus opinion, it is not probative medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 
5 Vet. App. 458, 461 (1993); Kolwaski v. Nicholson, 19 Vet. 
App. 171 (2005); Coburn v. Nicholson, 19 Vet. App. 427 
(2006).  


Additionally, the Veteran's STRs are completely unremarkable 
for complaints or a diagnosis of or treatment for any of the 
claimed conditions, and this remains true for many years 
after service as VA was unable to obtain documentation of any 
of the reported evaluation and treatment for many years after 
service.  For these reasons and bases, the Board finds that 
the preponderance of the evidence is against the claims, so 
they must be denied as there is no reasonable doubt to 
resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

The claim for service connection for a back disorder is 
denied.  

The claim for service connection for a bilateral knee 
disorder is denied.  

The claim for service connection for a throat disorder is 
denied.  

The claim for service connection for tinnitus is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


